April 5, 2013 VIA EDGAR United States Securities and Exchange Commission treet NE Washington, D.C. 20549 Attention:William H. Thompson, Accounting Brand Chief Re: Soupman, Inc. Form 10K for Fiscal Year Ended August 31, 2012 Filed December 14, 2012 Responses dated March 5, 2013 and March 8, 2013 File No. 0-53943 Dear Mr. Thompson: We have received your request of March 22, 2013 requesting more information regarding the above referenced reports. We are in the process of preparing our Form 10Q for the quarter ended February 28, 2013 which we will be filing by April 15, 2013. At this time we are requesting an extension until April 19, 2013 in order to respond properly to your questions. Thank you in advance for your cooperation. Should you have any questions, please feel free to contact the undersigned at (212) 768 – 7687. Sincerely, /s/ Arnold Casale Arnold Casale CEO, Soupman, Inc.
